Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2020 has been entered.
Claims 1-12, 14-18 are pending in the instant application.
Claims 1-9 and 15-18 are withdrawn, as being drawn to a non-elected invention. 
Claims 10-12 and 14 are being examined herewith.
Response to arguments of 25 August 2020
Applicant’s arguments (Remarks of 25 August 2020, pages 4-6) against the rejection of claims 1-12 and 14 under 35 U.S.C. 103 over Akinboye, Jasenosky, Valadao and Frieman, in view of Bevec, have been considered.
Applicant argues (page 4) that the examiner must consider the prior art in its entirety, each reference has to be put in the proper context, and Applicant provides details regarding the teachings (pages 4-6) in each of the references used in the rejection.
Applicant argues that Akinboye cites two references—Deng (ref. no. 37) and Low (ref. no. 38). In Deng, the authors mention emetine in the context of a drug screen: a “high throughput-screening of a chemical library of antagonists of vaccinia replication was done to develop new antipoxviral agents. Emetine emerged as an antipoxviral agent by inhibiting 
In response, the examiner emphasizes that Akinboye teaches that emetine has antiviral activity against vaccinia virus, which is a DNA virus.
Applicant argues that Akinboye does not mention, yet Deng explicitly states that emetine is not a useful drug lead given the narrow toxicity window in vivo. In response, Applicant’s arguments seem focused not on prior art Akinboye, but on references cited by prior art Akinboye. Akinboye is used in the rejection for the general teaching that emetine has antiviral activity. The fact that other reference by Deng teaches that emetine is not a “lead” drug is not persuasive, at least because the lead compound analysis does not apply- Akinboye is a review article on emetine. Further, it is taught that emetine is an antipoxviral agent by inhibiting vaccinia virus replication at noncytotoxic doses.
Applicant argues that, in ref. no. 38 cited by Akinboye, Low discusses the RNA-based Dengue virus, and Applicant points out the Low’s discussion of emetine’s mechanism of action is specific to the nature of RNA-based viruses. Applicant argues that a skilled artisan understands that inhibition of RNA viruses with a drug does not mean the same drug will inhibit DNA viruses. 
Applicant argues (page 5) that a skilled artisan would not consider the teachings of Jasenosky (ebola virus), Valadao (HIV) and Frieman (coronavirus; emetine listed as an “antibacterial agent”)—that emetine has antiviral activity in other RNA viruses—to be applicable to the development of a pharmaceutical composition for treating HCMV, a double-stranded DNA virus; the combination of these references does not teach or reasonably suggest that emetine can be used to treat infections by DNA viruses in general, let alone HCMV.

Applicant argues that the only reference to mention emetine in the context of a DNA virus (pox virus, not HCMV as in the claimed invention) was Akinboye. In response, Akinboye clearly teaches that emetine inhibits vaccinia virus (a DNA virus) replication at noncytotoxic doses. Further, Akinboye and Jasenosky, Valadao and Frieman all teach that emetine has antiviral activity against both DNA viruses (vaccinia) and RNA viruses.
Applicant argues (page 5, last paragraph, page 6, first paragraph) that Bevec is cited for the proposition that MDP has some antiviral activity against HCMV— “causing a 4.4% plaque reduction in a cell-based HCMV assay, while antiviral compound ganciclovir exhibited 100% plaque reduction in the same assay.” Applicant argues that, given such a small effect of MDP on plaque reduction in a cell based HCMV assay, a skilled artisan will not consider combining MDP with a HCMV drug. This argument is not persuasive. Both MDP and a HCMV drug have antiviral activity, and both have anti HCMV activity; their combination will retain antiviral activity/anti HCMV activity. Combining emetine, with muramyl dipeptide and ganciclovir, known/expected to be useful for the same purpose, i.e. as antiviral agents, in a composition will result in therapeutic effect/antiviral effect. 
Applicant’s arguments are centered on the idea that Akinboye/Low, Josenosky, Valadao and Friemann are all directed to RNA-based viruses, and do not mention emetine being effective against hCMV, which is a DNA virus. In response, the instant claims are not directed to a 
The point of the rejection is that emetine/dehydroemetine is an antiviral agent; a HCMV drug such as ganciclovir has antiviral properties, so does muramyl dipeptide MDP. Combining emetine, or dehydroemetine, with muramyl dipeptide and ganciclovir, known/expected to be useful for the same purpose, i.e. as antiviral agents, in a composition will result in therapeutic effect. Since all composition components herein are expected or known to be useful as antiviral agents, it is considered prima facie obvious to combine them into a single composition useful for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Applicant argues (Remarks of 25 August 2020, page 6, third paragraph) that the claimed invention demonstrates synergism between emetine and HCMV drug ganciclovir Fig. 1E (Bliss model), which is evidence of nonobviousness.
The examiner acknowledges the results in Figure 1E, but notes that the data presented is not commensurate in scope with the claimed invention. Specifically the claims are drawn to a pharmaceutical composition comprising (a) emetine or any derivative of emetine; claim 14 recites cephaeline or dehydroemetine as derivatives of emetine; and (b) any HCMV drug, where components (a) and (b) are present in any relative ratio. Applicant has presented in Fig. 1E evidence of synergy between two specific drugs, namely (a) emetine and (b) ganciclovir, present in a relative ratio (3 data points). 

In the absence of such data/amendment to the claims, the rejection to claims 10-12, and 14 under 35 U.S.C. 103 over Akinboye, Jasenosky, Valadao and Frieman, in view of Bevec, is herein maintained and is reproduced below.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akinboye et al. (The Open Natural Products Journal 2011, 4, 8-15, cited in PTO-892 of 23 July 2019), Jasenosky et al. (Antimicrobial Agents and Chemotherapy 2010, 3007-3010, cited in PTO-892 of 23 July 2019), Valadao et al. (Molecules 2015, 20, 11474-11489, cited in IDS), and Frieman et al. (WO2015/157223, published 15 October 2015, cited in PTO-892 of 23 July 2019), in view of Bevec et al. (WO 2009/039972, published 2 April 2009, cited in PTO-892 of 23 July 2019).
Akinboye, Jasenosky, Valadao and Frieman teach that emetine is a known antiviral compound.
Akinboye (The Open Natural Products Journal 2011, 4, 8-15) teaches that emetine, and its analog dehydroemetine (page 8, right column, first paragraph, structure 5, Figure 2) are inhibitors of protein synthesis. Akinboye teaches (page 8, right column, second paragraph) that N-2’, N-5 and C-9 (preserved in dehydroemetine) are critical positions that are essentially required for the biological activity of emetine.
Akinboye teaches (page 10, left column, third paragraph) that emetine has antiviral activities: emetine is an antipoxviral agent that inhibits vaccinia virus replication at noncytotoxic doses. Further, emetine has significant antiviral activity against four serotypes of dengue virus (DENV) and a dose-dependent reduction of viral infection was observed at noncytotoxic dose.
Jasenosky (Antimicrobial Agents and Chemotherapy 2010, 3007-3010) teaches that emetine and the closely related alkaloid component of ipecac, cephaeline, are inhibitors of Ebolavirus (Table 2, page 3009, also page 3009, left column, last paragraph); they are found to 
Valadao (Molecules 2015, 20, 11474-11489) teaches that emetine inhibits HIV-1 replication in two cellular models, reaching 80% of reduction in HIV-1 infection, with low cytotoxic effect (Abstract). Valadao teaches that emetine is an inhibitor of reverse transcriptase activity.
Frieman (WO2015/157223) teaches (Table 2, page 19) that emetine is an inhibitor of coronaviruses MERS-CoV and SARS-CoV, with an IC50 of 14 nM (MERS) and 51 nM (SARS), respectively.
Thus, Akinboye, Jasenosky, Valadao and Frieman teach that emetine is an antiviral agent effective against Dengue virus, against human immunodeficiency virus type 1 (HIV-1), against Ebolavirus, as an antipoxviral agent, and against coronaviruses SARS-CoV and MERS-CoV. Akinboye further teaches that dehydroemetine retains the biological activity of emetine. 
Akinboye, Jasenosky, Valadao and Frieman do not teach a composition comprising emetine or its analog/derivative dehydroemetine, a human cytomegalovirus (HCMV) drug and a pharmaceutically acceptable carrier, as in the instant claims.

Bevec et al. (WO 2009/039972) teach that Ac-muramyl-Ala-D-Glu-NH2 (MDP, muramyl dipeptide) has antiviral activity against human cytomegalovirus HCMV (Example 3, Table page 88) causing a 4.4% plaque reduction in a cell-based HCMV assay, while antiviral compound ganciclovir exhibited 100% plaque reduction in the same assay. 

The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine emetine with ganciclovir and with muramyl dipeptide (MDP) in a pharmaceutical composition, because Akinboye, Jasenosky, Valadao, Frieman teach that emetine and its analog/derivative dehydroemetine are antiviral compounds, and Bevec teaches that muramyl dipeptide and ganciclovir are effective as antiviral compounds. Therefore, one of ordinary skill in the art would have reasonably expected that combining emetine, or dehydroemetine, with muramyl dipeptide and ganciclovir, known/expected to be useful for the same purpose, i.e. as antiviral agents, in a composition will result in therapeutic effect. Since all composition components herein are expected or known to be useful as antiviral agents, it is considered prima facie obvious to combine them into a single composition useful for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 10-12 and 14 are rejected as prima facie obvious.

Conclusion
Claims 10-12 and 14 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627